DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lee et al. ("THE BEAM DIAGNOSTICS SYSTEM IN THE J-PARC LINAC", cited by applicant) teaches and/or suggests a linear accelerator system (Fig.1) comprising a source arranged to produce a pulsed beam of charged particles (not shown but a known feature of the J-PARC Linac,), a linear accelerator string arranged to accelerate the pulsed beam up to a predetermined range of energies (Fig.1), and a pre-acceleration stage (RFQ, Fig.1) interposed between the source and the linear accelerator string (Fig.1) and arranged to accelerate the pulsed beam up to an energy suitable for beam insertion into the linear accelerator string (not explicitly taught, but an obvious feature of an RFQ) and performing bunching of the pulsed beam.
Miura et al. (“INTERLOCK OF BEAM LOSS AT LOW-ENERGY PART OF J-PARC LINAC”, cited by applicant) teaches and/or suggests a linear accelerator system comprising a source arranged to produce a pulsed beam of charged particles, a linear accelerator string arranged to accelerate the pulsed beam up to a predetermined range of energies, and a pre-acceleration stage interposed between the source and the linear accelerator string and arranged to accelerate the pulsed beam up to an energy suitable for beam insertion into the linear accelerator string and perform bunching of the pulsed beam (Miura et al. refers to the J-PARC system: said features are thus disclosed by Miura et al. as above explained with reference to Lee et al.). 
However, none of the prior art teach a linear accelerator system or method comprising: an average current detector arranged to measure an average current in the pulsed beam, said average current detector comprising at least one non- interceptive sensor placed at an input side of the linear accelerator string, downstream of the pre-acceleration stage, said sensor being responsive to the pulsed beam passing thereby.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884